Exhibit 10.2

 

UNITED STATES DEPARTMENT OF THE TREASURY

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

 

March 6, 2009

 

Ladies and Gentlemen:

 

Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement — Standard Terms dated of as of the date of this letter
agreement (the “Securities Purchase Agreement”) between United States Department
of Treasury (“Investor”) and the company named on the signature page hereto (the
“Company”).  Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Securities Purchase Agreement.

 

The American Recovery and Reinvestment Act of 2009, as it may be amended from
time to time (the “Act”), includes provisions relating to executive compensation
and other matters that may be inconsistent with the Securities Purchase
Agreement, the Warrant and the Certificate of Designation (the “Transaction
Documents”).  Accordingly, Investor and the Company desire to confirm their
understanding as follows:

 

1.                                       Notwithstanding anything in the
Transaction Documents to the contrary, in the event that the Act or any rules or
regulations promulgated thereunder are inconsistent with any of the terms of the
Transaction Documents, the Act and such rules and regulations shall control.

 

2.                                       For the avoidance of doubt (and without
limiting the generality of Paragraph 1):

 

(a)                                  the provisions of Section 111 of the
Emergency Economic Stabilization Act of 2008, as amended by the Act or otherwise
from time to time (“EESA”), shall apply to the Company;

 

(b)                                 the waiver to be delivered by each of the
Company’s Senior Executive Officers pursuant to Section 1.2(d)(v) of the
Securities Purchase Agreement shall, in addition, be delivered by any additional
highly compensated employees required by applicable rules or regulations under
EESA;

 

(c)                                  the Company’s chief executive officer and
chief financial officer shall provide the written certification of compliance by
the Company with the requirements of Section 111 of EESA in the manner specified
by Section 111(b)(4) thereunder or in any rules or regulations under EESA; and

 

(d)                                 the Company shall be permitted to repay
preferred shares, and when such preferred shares are repaid, the Investor shall
liquidate warrants associated with such preferred shares, all in accordance with
the Act and any rules and regulations thereunder.

 

UST Sequence No. 328

 

--------------------------------------------------------------------------------


 

From and after the date hereof, each reference in the Securities Purchase
Agreement to “this Agreement” or “this Securities Purchase Agreement” or words
of like import shall mean and be a reference to the Agreement (as defined in the
Securities Purchase Agreement) as amended by this letter agreement.

 

This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.

 

This letter agreement, the Securities Purchase Agreement, the Warrant, the
Certificate of Designation and any other documents executed by the parties at
the Closing constitute the entire agreement of the parties with respect to the
subject matter hereof.

 

Nothing in this letter agreement shall be deemed an admission by Investor as to
the necessity of obtaining the consent of the Company in order to effect the
changes to the Transaction Documents contemplated by this letter agreement, nor
shall anything in this letter agreement be deemed to require Investor to obtain
the consent of any other TARP recipient (as defined in the Act) participating in
the Capital Purchase Program (the “CPP”) in order to effect changes to their
documentation under the CPP.

 

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.

 

[Remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.

 

 

UNITED STATES DEPARTMENT OF

 

 

 

THE TREASURY

 

 

 

 

By:

 

/s/ Neel Kashkari

 

 

Name: Neel Kashkari

 

 

Title: Interim Assistant Secretary for

 

 

Financial Stability

 

 

 

 

 

 

 

HCSB FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

By:

 

/s/ James R. Clarkson

 

 

Name: James R. Clarkson

 

 

Title: Chief Executive Officer

 

Signature Page to Letter Agreement

 

--------------------------------------------------------------------------------